DETAILED ACTION
This non-final rejection is responsive to the request for continued examination filed 24 September 2021.
Claim 18 is amended. Claims 1-17 are withdrawn. No claims have been added or cancelled. Therefore, claims 18-20 are presently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 September 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 24 September 2021 with respect to the rejection of claim 18 under 35 U.S.C. 102 have been fully considered but they are not persuasive. 
The Applicant argues that “a Bayesian Network is a data processing pipeline (i.e., data processor) and not a workflow (i.e., a control mechanism for a data processor),” and so “the Bayesian Network descriptions in Vasseur cannot be the workflow represented by the second directed graph” (Remarks, p. 9).
The Examiner respectfully disagrees. In the context of the claims and under its broadest reasonable interpretation, the Examiner believes that the data processing pipeline in Vasseur is controlled, at least in part, by the Bayesian Network disclosed in Vasseur, and so it can be 
The Applicant also provides a diagram to demonstrate their understanding of how Vasseur reads on the claimed limitations (Remarks, p. 10).
The Examiner respectfully disagrees with the Applicant’s interpretation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the data processing workflow and its components, as shown in the figure on page 10 of the Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the Applicant states that the workflow of the second directed graph is “a control mechanism for data processors which may include a neural network” (Remarks, p. 10), but the claims do not recite this limitation. 
The Applicant also argues that, in the amended claims, “the second directed graph is formulated by a machine learning algorithm, and therefore cannot be the machine learning algorithm” (Remarks, p. 10).
The Examiner respectfully disagrees. Generally, machine learning algorithms are used to create models, and so a Bayesian Network, as disclosed in Vasseur, can be formulated by a machine learning algorithm. Vasseur also discloses that “learning machines (LMs) are computational entities that rely [on] one or more ML [machine learning] algorithm[s] for performing a task for which they haven’t been explicitly programmed to perform” and that “many LMs can be expressed in the form of a probabilistic graphical model also called Bayesian Network (BN)” (Vasseur, PP[0036-0037]). As disclosed in Vasseur, the ML algorithms are separate from the Bayesian Network.
The Applicant also argues that “neural networks don’t act as data processing workflows (i.e., control mechanisms) that control data processing pipelines”; rather, “they are the data processing pipelines” (Remarks, p. 10).
The Examiner respectfully disagrees. The claim language, as amended, does not specify how the data processing workflow controls the recited data processing pipeline. In the context of the claims and under its broadest reasonable interpretation, the Examiner believes that the data processing pipeline in Vasseur is controlled, at least in part, by the Bayesian Network disclosed in Vasseur. For example, in one embodiment, “the node may use the probability P [determined by the learning machine] in order to decide whether to activate the reroute of traffic” (Vasseur, P[0062]). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasseur et al. (US 2015/0195192) (“Vasseur”).
Regarding claim 18, Vasseur teaches a method for monitoring of business-critical IT infrastructure, comprising the steps of:
monitoring hardware and software of a computer network using a multidimensional time series database module (Vasseur, P[0038], “To estimate the relationship between network properties of a node I (or link), noted xi (e.g., hop count, rank, firmware version, etc.) and a given networking metric Mi a linear regression may be performed. More specifically, given the following equation: where xi is a d-dimensional vector of observed data (e.g., end-node properties such as the rank, the hop count, the distance to the FAR [field area router], etc.) and Mi is the target metric (e.g., the time to join the network), which is also noted yi sometimes. Building such a model of a performance metric knowing a set of observed features is critical to perform root cause analysis, network monitoring, and configuration.” Vasseur, P[0049], “given [a] sequence of so-called feature vectors basically represent the state of a network element at a given time t, and a sequence of such states may, in principle, contain clues of a potential future failure. ” Vasseur, P[0024], “while the description illustrates various processes, it is expressly contemplated that various processes may be embodied as modules configured to operate in accordance with the techniques herein (e.g., according to the functionality of a similar process).”), 
the multidimensional time series database module comprising a first plurality of programming instructions stored in a memory of and operating on a processor of a computing device (Vasseur, P[0024], “It will be apparent to those skilled in the art that other processor and memory types, including various computer-readable media, may be used to store and execute program instructions pertaining to the techniques described herein. Also, while the description illustrates various processes, it is expressly contemplated that various processes may be embodied as modules configured to operate in accordance with the techniques herein (e.g., according to the functionality of a similar process).”);
storing data acquired from the monitoring as time series data in a multidimensional time series database on the computing device, the time series data comprising timestamped data from the hardware and software over a period of time (Vasseur, P[0049], “Operationally, a time series can be represented as a sequence of values x1, x2, x3, …, xk. Note that these values are vectors here, as they represent multiple network properties (or features) that are being used by the LM [learning machine] for predicting the probability of failure.”);
creating a first directed graph representing the computer network using a directed computational graph module comprising a second plurality of programming instructions stored in the memory of and operating on the processor of the computing device (Vasseur, FIGS. 1 and 3, P[0030], “FIG. 3 illustrates an example simplified DAG [directed acyclic graph] that may be created, e.g., through the techniques described above, within network 100 of FIG. 1.” Vasseur, P[0029], “DAGs may generally be built (e.g., by a DAG process and/or routing process 244 [using a directed computational graph module]) based on an Objective Function (OF). ” Vasseur, P[0024], “It will be apparent to those skilled in the art that other processor and memory types, including various computer-readable media, may be used to store and execute program instructions pertaining to the techniques described herein. Also, while the description illustrates various processes, it is expressly contemplated that various processes may be embodied as modules configured to operate in accordance with the techniques herein (e.g., according to the functionality of a similar process).”), 
wherein nodes within the directed computational graph module carry out data transformations and edges of the directed computational graph module carry out directed data transport between nodes (Vasseur, FIG. 1 and P[0019], “FIG. 1 is a schematic block diagram of an example computer network 100 illustratively comprising nodes/devices 110 (e.g., labeled as shown, ‘root,’ ‘11,’ ‘12,’ … ‘45,’ and described in FIG. 2 below) interconnected by various methods of communication. For instance, the links 105 may be wired links or shared media (e.g., wireless links, PLC [Powerline Communications] links, etc.) where certain nodes 110, such as, e.g., routers, sensors, computers, etc., may be in communication with other nodes 110, e.g., based on distance, signal strength, current operational status, location, etc. The illustrative root node, such as a field area router (FAR) of a FAN [field area network], may interconnect the local network with a WAN [wide area network] 130, which may house one or more other relevant devices such as management devices or servers 150, e.g., a network management server (NMS), a dynamic host configuration protocol (DHCP) server, a constrained application protocol (CoAP) server, etc.” Vasseur, FIG. 2 and PP[0021, 0025], “FIG. 2 is a schematic block diagram of an example node/device 200 that may be used with one or more embodiments described herein, e.g., as any of the nodes or devices shown in FIG. 1 above. … Routing process (services) 244 contains computer executable instructions executed by the processor 220 to perform functions provided by one or more routing protocols.”), and 
wherein the hardware and software of the computer network are presented as vertices of the first directed graph and relationships between the hardware and software are represented as edges of the first directed graph (Vasseur, FIGS. 1-3, PP[0019, 0021, 0030], “FIG. 1 is a schematic block diagram of an example computer network 100 illustratively comprising nodes/devices 110 (e.g., labeled as shown, ‘root,’ ‘11,’ ‘12,’ … ‘45,’ and described in FIG. 2 below) interconnected by various methods of communication. … FIG. 2 is a schematic block diagram of an example node/device 200 that may be used with one or more embodiments described herein, e.g., as any of the nodes or devices shown in FIG. 1 above. … FIG. 3 illustrates an example simplified DAG [directed acyclic graph] that may be created, e.g., through the techniques described above, within network 100 of FIG. 1. For instance, certain links 105 may be selected for each node to communicate with a particular parent (and thus, in the reverse, to communicate with a child, if one exists). These selected links form the DAG 310 (shown as bolded lines), which extends from the root node toward one or more leaf nodes (nodes without children). Traffic/packets 140 (shown in FIG. 1) may then traverse the DAG 310 in either the upward direction toward the root or downward toward the leaf nodes, particularly as described herein.”);
using a machine learning algorithm of the directed computational graph module to formulate a complex diagnostic query to analyze the time series data to identify an impact on the computer network (Vasseur, PP[0036-0037], “learning machines (LMs) are computational entities that rely [on] one or more ML [machine learning] algorithm[s] for performing a task for which they haven’t been explicitly programmed to perform. … many LMs can be expressed in the form of a probabilistic graphical model also called Bayesian Network (BN).” Vasseur, P[0046], “the techniques herein rely on the use of a predictive approach using a learning machine (LM) using time-series analysis to predict the failure of network elements, such that traffic can be rerouted prior to even detecting the failure.” Vasseur, PP[0054-0059], “The message called PF( ) (Predictive Failure) comprises the following components:
The set of features T;
The conditional statement Cond;
The probability P; and
(Optionally) The estimated duration D.
For the sake of illustration, referring to FIG. 6, the FAR hosting the LM may multicast a message PF( ) to all-nodes in the network with the following rule: if RSSI<R_min, ETX>E_Max, P=0.8, D=15 mn. Note that the features of interest used as a predictive trigger may be locally computed. Note that stochastic networks are in part characterized by temporary phenomena that may not be captured by metrics used by a routing protocol or provided to a NMS, considering the volatility of such attributes. For example, upon capturing that a short brutal variation of the RSSI (the second derivative of the RSSI( ) crossed some thresholds), the LM may request nodes to locally captures some of these highly variable features and monitor them in order to be used as triggers indicative of the network element failure. Note that the use of local variable specified by a network element such as a LM is a key feature herein. Back to the example above, the node E may start monitoring two variables RSSI and ETX (which belong to the vector T).”);
wherein the complex diagnostic query is in the form of a second directed graph that represents a data processing workflow wherein the vertices of the second directed graph represent data transformations of the data processing workflow and the edges of the graph represent information passed between vertices (Vasseur, FIGS. 4-5 and PP[0037, 0041], “many LMs can be expressed in the form of a probabilistic graphical model also called Bayesian Network (BN). A BN is a graph G=(V,E) where V is the set of vertices and E is the set of edges. The vertices are random variables, e.g., X, Y, and Z (see FIG. 4) whose joint distribution P(X,Y,Z) is given by a product of conditional probabilities. ... the problem can be formulated as a BN.” Vasseur, P[0046], “the techniques herein rely on the use of a predictive approach using a learning machine (LM) using time-series analysis to predict the failure of network elements, such that traffic can be rerouted prior to even detecting the failure.” Vasseur, FIG. 6 and PP[0052, 0059], “T is a set of features that have been selected/computed by the LM as relevant indicators of a probability of failure. … For the sake of illustration, referring to FIG. 6, the FAR hosting the LM may multicast a message PF( ) [Predictive Failure] to all nodes in the network with the following rule: if RSSI<R_min, ETX>E_Max, P=0.8, D=15 mm. … For example, upon capturing that a short brutal variation of the RSSI (the second derivative of the RSSI( ) crossed some thresholds), the LM may request nodes to locally captures some of these highly variable features and monitor them in order to be used as triggers indicative of the network element failure. ”);
controlling a data processing pipeline according to the data processing workflow represented by the complex diagnostic query in the form of the second directed graph to analyze the first directed graph (Vasseur, FIG. 6 and P[0059], “For the sake of illustration, referring to FIG. 6, the FAR [using the directed computational graph module] hosting the LM may multicast a message PF() [Predictive Failure] to all nodes in the network.” Vasseur, PP[0060-63], “Upon receiving a message PF(), each node in the network will trigger the following set of actions [to analyze the first directed graph according to the data processing workflow represented by the complex diagnostic query in the form of the second directed graph]:” see actions (1)-(3).); and
predicting a degradation of the computer network from the impact identified by analyzing the first directed graph (Vasseur, P[0046], “the techniques herein rely on the use of a predictive approach using a learning machine (LM) using time-series analysis to predict the failure of network elements, such that traffic can be rerouted prior to even detecting the failure.” Vasseur, P[0059], “the LM may request nodes to locally captures some of these highly variable features and monitor them in order to be used as triggers indicative of the network element failure.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur in view of Elderton et al. (US 6,477,572) (“Elderton”).
Regarding claim 19, Vasseur teaches the method of claim 18.
Vasseur further teaches the method, wherein the results of the complex diagnostic query are [represented] as a graphical simulation using an observation and state estimation service module comprising a third plurality of programming instructions stored in the memory of and operation on a process or of the computing device (Vasseur, P[0037], “many LMs can be expressed in the form of a probabilistic graphical model also called Bayesian Network (BN).” Vasseur, FIG. 5 and P[0041], “To overcome these limitations, the problem can be formulated as a BN (see FIG. 5).” Vasseur, P[0046], “the techniques herein rely on the use of a predictive approach using a learning machine (LM) using time-series analysis to predict the failure of network elements, such that traffic can be rerouted prior to even detecting the failure [results of the complex diagnostic query].” Vasseur, P[0024], “It will be apparent to those skilled in the art that other processor and memory types, including various computer-readable media, may be used to store and execute program instructions pertaining to the techniques described herein. Also, while the description illustrates various processes, it is expressly contemplated that various processes may be embodied as modules configured to operate in accordance with the techniques herein (e.g., according to the functionality of a similar process).”).
Vasseur is inexplicit in teaching the italicized portion of the method, wherein the results of the complex diagnostic query are displayed as a graphical simulation.
However, Elderton teaches the method, wherein the results of the complex diagnostic query are displayed as a graphical simulation (Elderton, col. 7, lines 60-64, “The invention thus enables the generation and display of a network topology map [analogous to the results of the complex diagnostic query, as disclosed by Vasseur] wherein a given icon of the map represents network objects of like attributes or attribute values.”).
Vasseur discloses a method for representing the results of the complex diagnostic query as a graphical simulation using an observation and state estimation service module comprising a third plurality of programming instructions stored in the memory of and operation on a process or of the computing device but does not explicitly disclose displaying the graphical simulation. However, Elderton is also directed to management of a distributed environment and also discloses displaying a network topology. It would have been obvious to modify Vasseur to display the results of the complex diagnostic query as a graphical simulation to yield predictable results of displaying the network topology as a graphical simulation. Further, doing so allows “a user [to] view as an icon, in real-time, a set of network objects [which] provides a powerful network management planning tool” (Elderton, col. 8, lines 45-49).

Regarding claim 20, Vasseur teaches the method of claim 18, wherein the computer network comprises network controller, server, [or] workstation… (Vasseur, P[0017], “A computer network is a geographically distributed collection of nodes interconnected by communication links and segments for transporting data between end nodes, such as personal computers and workstations.” Vasseur, P[0019], “The illustrative root node, such as a field area router (FAR) of a FAN [field area network], may interconnect the local network with a WAN [wide area network] 130, which may house one or more other relevant devices such as management devices or servers 150.” Vasseur, P[0047], “the techniques herein provide for a reroute that takes place proactively (before detecting a failure) thanks to the computation of a predictive model by a Learning Machine hosted on a router or network controller.”).
Vasseur does not explicitly disclose the method, wherein the computer network comprises … printer.
However, Elderton teaches the method, wherein the computer network comprises printer (Elderton, col. 4, lines 57-63, “Using an object-oriented approach, the system management framework facilitates execution of system management tasks required to manage the resources in the MR [managed region]. Such tasks are quite varied and include, without limitation, file and data distribution, network usage monitoring, user management, printer or other resource configuration management, and the like.”).
Vasseur discloses a method for network management of a plurality of devices but does not explicitly disclose managing a printer. However, Elderton is also directed to management of a distributed environment and also discloses managing a printer. It would have been obvious to include a printer in Vasseur’s disclosure of a network to yield predictable results of network management that comprises management of a printer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487. The examiner can normally be reached Monday thru Friday, 10:00AM-6:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124